***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      SRINIVAS KAMMILI v. SAISUDHA KAMMILI
                   (AC 41576)
                       Alvord, Prescott and Lavery, Js.

                                    Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    dissolving his marriage to the defendant, claiming that the trial court
    inequitably distributed the parties’ marital property, improperly declined
    to admit many of his exhibits into evidence, and failed to address several
    of his pretrial motions in a timely manner. Held:
1. The trial court did not abuse its discretion in distributing the marital
    property, this court having concluded that, based on a consideration
    of the plaintiff’s arguments and an independent review of the overall
    distribution and the record, that the court’s distribution of the property
    was not improper; the trial court could have concluded from the defen-
    dant’s testimony and other evidence that the defendant did not withdraw
    funds from the parties’ joint bank accounts in violation of the automatic
    court orders, and, based on that conclusion and the relevant statutory
    criteria, decided that it was appropriate to allow each party to retain
    his or her respective bank accounts as part of the overall distribution
    of marital property; moreover, because the plaintiff agreed with the trial
    court that it did not have jurisdiction to distribute property not owned
    by either party, he waived that part of his claim concerning the distribu-
    tion of real property owned by the defendant’s father, and, taking into
    account the financial standing of the parties at the time of trial, the
    trial court’s order to sell one of the parties’ homes was not improper;
    furthermore, in light of this court’s decision in Picton v. Picton (111
Conn. App. 143), and having reviewed the trial court’s overall distribution
    of marital property and the record, the trial court did not improperly
    order that the plaintiff either return the defendant’s jewelry to her or
    forfeit $50,000 of his share of the proceeds from the sale of one of
    their homes.
2. This court declined to review the plaintiff’s claim that the trial court
    abused its discretion when it declined to admit his exhibits into evidence
    due to an inadequate record; the plaintiff never requested that any of
    the excluded exhibits be marked for identification, and he did not point
    to an adequate substitute in the record that would allow this court to
    analyze the contents of his excluded evidence.
3. The trial court did not abuse its discretion by not adjudicating the plaintiff’s
    outstanding pretrial motions until after the trial concluded, the plaintiff
    having failed to demonstrate that he was harmed by either the timing
    or substance of the trial court’s decisions; at a pretrial status conference
    the plaintiff indicated, after the trial court had addressed various discov-
    ery issues, that he had everything he needed to try the case thereby
    conceding that he was not harmed by the timing of the court’s adjudica-
    tion of his discovery related pretrial motions; moreover, the plaintiff
    did not assert that the court incorrectly denied any of his pretrial motions
    and could not demonstrate that he was harmed by the substance of the
    court’s decisions.
        Argued December 9, 2019—officially released June 2, 2020

                              Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford, where the court, Prestley, J., rendered
judgment dissolving the marriage and granting certain
other relief, from which the plaintiff appealed to this
court. Affirmed.
   David V. DeRosa, for the appellant (plaintiff).
   Steven R. Dembo, with whom were Caitlin E. Koz-
loski, and, on the brief, P. Jo Anne Burgh, for the appel-
lee (defendant).
                          Opinion

  PRESCOTT, J. The plaintiff, Srinivas Kammili,
appeals from the judgment of the trial court dissolving
his marriage to the defendant, Saisudha Kammili. The
plaintiff makes numerous claims1 on appeal, including
that the trial court (1) improperly declined to admit
many of his exhibits into evidence, (2) failed to address
several of his pretrial motions in a timely manner, and
(3) inequitably distributed the marital property, specifi-
cally, the parties’ bank accounts, real property, and
certain gold jewelry.2 We disagree with the plaintiff and,
accordingly, affirm the judgment of the court.
   The record reveals the following facts and procedural
history. The plaintiff commenced this marital dissolu-
tion action on March 30, 2017. The parties tried the
case to the court on January 25 and 26, 2018. Although
the plaintiff was represented by an attorney when he
commenced this action, he ultimately represented him-
self at trial.
  The trial court issued a memorandum of decision on
April 3, 2018, in which it dissolved the parties’ marriage
and, among other things, distributed the parties’ assets.3
The court, in its decision, also entered additional orders
concerning, inter alia, eleven outstanding pretrial
motions.
  On April 19, 2018, the plaintiff filed a motion to rear-
gue, in which he raised, inter alia, many of the claims
he brings in this appeal. The court denied the plaintiff’s
motion to reargue. This appeal followed. Additional
facts will be set forth as necessary.
                             I
  The plaintiff first argues that the trial court improp-
erly declined to admit ‘‘at least [twenty]’’ of his exhibits
into evidence because he failed to comply with the trial
management order.4 Moreover, the plaintiff asserts that
the trial court’s refusal to admit his exhibits harmed him
because it prevented the court from comprehending his
assertion that certain real property in India, which was
owned in whole or in part by individuals other than the
parties to the action, should nonetheless be distributed
as marital property.5 Ultimately, the plaintiff claims that
the court’s refusal to admit many of his exhibits consti-
tuted an abuse of discretion. We decline to review
this claim.
   We begin by stating the well settled principles con-
cerning this court’s ability to review a party’s eviden-
tiary claims. ‘‘It is the responsibility of the appellant to
provide an adequate record for review.’’ Practice Book
§ 61-10 (a); see also Practice Book § 60-5. Importantly,
if a party challenging an evidentiary ruling on appeal
‘‘failed to have [an excluded exhibit] marked for identifi-
cation, it is not part of the record and [this court is]
unable to review the ruling which excluded it from
admission into evidence.’’ Carpenter v. Carpenter, 188
Conn. 736, 745, 453 A.2d 1151 (1982).6 Moreover,
‘‘[a]lthough we allow [self-represented] litigants some
latitude, the right of self-representation provides no
attendant license not to comply with relevant rules of
procedural and substantive law.’’ (Emphasis added;
internal quotation marks omitted.) Traylor v. State, 332
Conn. 789, 806, 213 A.3d 467 (2019).
   In the present case, the court admitted four of the
exhibits that the plaintiff offered at trial. As for exhibits
that the trial court excluded, the plaintiff never
requested that any of these exhibits be marked for iden-
tification. Indeed, in his reply brief, the plaintiff admits
as much. Because the plaintiff failed to request that his
excluded evidence be marked for identification, and he
has not pointed us to, nor are we aware of, an adequate
substitute in the record that would allow us to analyze
the contents of his excluded evidence, we conclude
that the record is inadequate to review his eviden-
tiary claim.7
                             II
   The plaintiff next claims that the trial court abused
its discretion by not considering eleven of his pretrial
motions in a timely manner. The plaintiff asserts that the
court improperly delayed consideration of his pretrial
motions because he failed to comply with the trial man-
agement order. He does not assert, however, that the
court ultimately decided the motions incorrectly. In
essence, the plaintiff argues that, by not hearing his
motions in a timely manner, he was precluded from
obtaining certain information from the defendant
through discovery and that this prevented him from
providing the court with the information that it needed
to distribute marital assets equitably. We disagree.
   We review a party’s challenge to a court’s decision
regarding docket management for an abuse of discre-
tion. See, e.g., Aldin Associates Ltd. Partnership v.
Hess Corp., 176 Conn. App. 461, 476, 170 A.3d 682
(2017). Although a trial court has broad discretion in
managing its docket; see GMAC Mortgage, LLC v. Ford,
144 Conn. App. 165, 182, 73 A.3d 742 (2013); ‘‘a trial
court must consider and decide on a reasonably prompt
basis all motions properly placed before it . . . .’’
Ahneman v. Ahneman, 243 Conn. 471, 484, 706 A.2d
960 (1998).
  The following additional facts are relevant to our
resolution of this claim. On October 10, 2017, the court
ordered that all pending pretrial motions were to be
considered at trial.8 In its memorandum of decision, the
court decided ten of the plaintiff’s pretrial motions and
one of the defendant’s pretrial motions.9 The court
denied all pending pretrial motions, except for one of
the plaintiff’s motions, which the court granted in part.10
Of the plaintiff’s pretrial motions that the court denied,
only two can be read as pertaining to discovery issues
that may have required resolution prior to trial. The
remaining motions that the court denied in its memoran-
dum were either moot11 or were of a nature that they
did not need to be resolved before trial.12
   The plaintiff’s claim that he was harmed by the timing
of the court’s adjudication of his pending pretrial
motions fails for two reasons. First, to the extent that
the plaintiff argues that he was harmed by the court’s
deciding his pretrial motions pertaining to his discovery
requests in its memorandum of decision that it issued
after the trial had concluded, his argument is unpersua-
sive. Indeed, at a status conference held on December
1, 2017, the plaintiff indicated, after the court had
addressed various discovery issues, that he had every-
thing that he needed to try the case. Moreover, the
plaintiff concedes in his appellate brief that ‘‘[t]here
was extensive discovery, including interrogatories and
depositions . . . [and that] [t]here was very little that
each side did not know about the other sides’ position,
given the extent of discovery.’’ In light of these state-
ments, the plaintiff has conceded that he was not
harmed by the timing of the court’s adjudication of his
discovery related pretrial motions.
   Second, the plaintiff does not assert that the court
incorrectly denied any of his ten pretrial motions.
Because he does not argue that the court incorrectly
denied any of these motions, the plaintiff cannot demon-
strate that he was harmed by the substance of the
court’s decisions. Therefore, because the plaintiff has
failed to demonstrate that he was harmed by either the
timing or substance of the trial court’s decisions on his
pretrial motions, we reject his claim that the trial court
abused its discretion by not adjudicating his outstand-
ing pretrial motions until after the trial concluded.
                            III
  The plaintiff next claims that the trial court’s orders
pertaining to the distribution of marital property were
improper for various reasons. Specifically, the plaintiff
argues that the trial court’s distribution of the parties’
bank accounts,13 real property, and certain gold jewelry
constituted an abuse of discretion. We disagree.
   Before addressing the plaintiff’s claim and each of
its parts, we set forth our well settled standard of review
of a trial court’s orders pertaining to the distribution
of marital property. Our Supreme Court has stated: ‘‘The
standard of review in family matters is well settled. An
appellate court will not disturb a trial court’s orders in
domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
It is within the province of the trial court to find facts
and draw proper inferences from the evidence pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action. . . . [T]o conclude that
the trial court abused its discretion, we must find that
the court either incorrectly applied the law or could
not reasonably conclude as it did.’’ (Internal quotation
marks omitted.) Powell-Ferri v. Ferri, 326 Conn. 457,
464, 165 A.3d 1124 (2017). Furthermore, ‘‘[i]n reviewing
the trial court’s [orders distributing marital property]
under [the abuse of discretion] standard, we are cogni-
zant that [t]he issues involving [these] orders are
entirely interwoven. The rendering of judgment in a
complicated dissolution case is a carefully crafted
mosaic, each element of which may be dependent on the
other.’’ (Internal quotation marks omitted.) Kunajukr
v. Kunajukr, 83 Conn. App. 478, 481, 850 A.2d 227, cert.
denied, 271 Conn. 903, 859 A.2d 562 (2004).
   In fashioning orders that distribute marital property,
‘‘General Statutes § 46b-81 (c) directs the court to con-
sider numerous separately listed criteria. . . . [Sec-
tion] 46b-81 (a) permits the farthest reaches from an
equal division as is possible, allowing the court to assign
to either the husband or wife all or any part of the
estate of the other. On the basis of the plain language
of § 46b-81, there is no presumption in Connecticut
that marital property should be divided equally prior
to applying the statutory criteria.’’ (Emphasis added;
internal quotation marks omitted.) Desai v. Desai, 119
Conn. App. 224, 238, 987 A.2d 362 (2010).
   The following facts are relevant to our resolution of
this claim. On August 29, 2017, the trial court issued
a pendente lite order regarding funds contained in a
brokerage account owned by both parties. At the defen-
dant’s request, and with the plaintiff’s agreement, the
court ordered that the brokerage account be liquidated.
The court also ordered the parties to use the proceeds
from the sale of stocks held in the brokerage account
to cover expenses such as tuition for one of the parties’
children, health insurance for both parties and their
children, and the mortgage payments on the marital
home. In addition, the court ordered that, after these
expenses were paid, any remaining proceeds from the
stock sales were to be divided evenly between the
parties.
   After a trial in which various issues concerning prop-
erty distribution were addressed, the court distributed
the marital property in its memorandum of decision.
The court ordered that the parties retain control over
their own bank accounts. In the most recently filed
financial affidavits that were before the trial court at
the time of trial, the plaintiff averred that he had a total
net value of -$168.50 in his bank accounts, and the
defendant averred that she had a total net value of
$1013 in her bank accounts.14
  In addition, the court distributed the parties’ real
property in the United States and India. First, with
respect to the properties in the United States, the court
awarded three properties to the defendant, two proper-
ties to the plaintiff, and ordered that one property be
sold. Specifically, the court awarded the defendant the
marital home in Windsor (Windsor home), which the
court found had a fair market value of $365,000. The
court also ordered the plaintiff to immediately vacate
the home in Illinois (Illinois home) so that this property
could be sold. In its memorandum, the court found that
this property had a fair market value of $630,000 and
noted that it already had been marketed by a real estate
agent but had not yet sold at the time of trial. Per the
court’s order, the proceeds of this property’s sale were
to be used to cover ‘‘all outstanding real estate and
closing costs, outstanding tax liabilities on any of the
United States properties . . . 100 [percent] of the
appraisal fees for any appraisals done in this case . . .
[and] [a]ttorney’s fees of up to $10,000 per party
. . . .’’15 After covering these liabilities and expenses,
any remaining proceeds from the sale of the Illinois
home were to be split evenly between the parties. The
court ordered, however, that ‘‘[i]f the plaintiff has not
paid his share of the child’s college expenses, as ordered
and agreed upon previously, or made any other pay-
ments ordered during the pendente lite period, that
amount shall be deducted from his share of the pro-
ceeds [from the sale of the Illinois home] and paid to
the defendant.’’16
   Aside from the Windsor and Illinois homes, there
were four other properties in the United States that the
parties owned. The court ordered that the plaintiff and
the defendant each receive two of these four remaining
properties. Of the four properties, the plaintiff received
two properties with a total fair market value of $142,400,
and the defendant received two properties with a total
fair market value of $170,000.
   With respect to the real property in India, the court
ordered that ‘‘each party shall retain any properties held
jointly with family members or gifted specifically to that
party.’’ There were six properties in India that either
the parties did not co-own with a family member or
that were not specifically gifted to a party. Of the six
properties, the court awarded two to the defendant,
one to the plaintiff, and ordered that three be sold
and that the proceeds of those sales be divided equally
between the plaintiff and the defendant. In effect, the
court awarded properties with a total fair market value
of $525,229.50 to the plaintiff and properties with a total
fair market value of $911,034.50 to the defendant.
  As for personal property, the court found that the
plaintiff had the defendant’s jewelry. The court awarded
the defendant ‘‘[a]ny gold jewelry or jewelry belonging
to [her] or the children . . . .’’ Moreover, the court
ordered the plaintiff to ‘‘return to the defendant any
other gold or jewelry that he . . . removed from Con-
necticut or that is in his possession.’’ The defendant
testified that this jewelry was valued at $200,000 and
requested that the court order the plaintiff to pay her
$200,000 if he failed to return the jewelry to her. The
court ordered, in its memorandum of decision, that,
‘‘[i]f [the plaintiff] claims that he does not have the gold
jewelry or fails to return it within [thirty] days, the
defendant shall receive the first $50,000 of the proceeds
to which the plaintiff is entitled from the sale of the
Illinois [home].’’
   In support of his claim that the court’s distribution
of marital property constituted an abuse of discretion,
the plaintiff sets forth multiple arguments. He first
argues that the trial court improperly ordered the par-
ties to retain their own bank accounts17 because, in
doing so, the court failed to account for the approxi-
mately $80,000 which, he asserts, the defendant with-
drew from bank accounts held in joint name in violation
of the automatic orders filed on April 6, 2017.18 More-
over, the plaintiff asserts that, even though the defen-
dant testified that she withdrew this money from the
parties’ joint bank accounts to cover expenses, she had,
in fact, already been awarded funds to cover these
expenses in the court’s August 29, 2017 order liquidating
the brokerage account. Thus, the plaintiff contends that,
because the defendant removed money from the joint
bank accounts in violation of the automatic orders to
cover expenses for which she was already provided
funds, the trial court should have awarded him some
compensation for the funds that the defendant with-
drew. We are not persuaded by the plaintiff’s argument.
   At trial, the defendant testified that she removed
funds from the joint bank accounts between early 2016
and May, 2017 to cover certain expenses. She also testi-
fied, however, that she had done so with the plain-
tiff’s consent.
  We are mindful that, in fashioning orders concerning
the distribution of marital property, the trial court is in
the best position to assess the evidence and testimony
before it. See Leo v. Leo, 197 Conn. 1, 4, 495 A.2d 704
(1985); Desai v. Desai, supra, 119 Conn. App. 237–38.
Thus, the trial court in the present case could have
concluded from the defendant’s testimony and other
evidence before it that the defendant did not withdraw
funds from the joint bank accounts in violation of the
automatic orders and, based on this conclusion and the
relevant statutory criteria, decided that it was appro-
priate to allow each party to retain his or her respective
bank accounts as part of the overall distribution of
marital property. Moreover, having considered the
court’s overall distribution of marital property, and
based on our independent review of the record, we
conclude that the court’s order distributing to each
party his or her respective bank accounts was not
improper.
   The plaintiff next argues that the trial court’s distribu-
tion of real property between him and the defendant
was improper because the court failed to include certain
real property as part of its distribution of marital prop-
erty, declined to award him one of the homes in the
United States that the parties owned, and did not ade-
quately weigh his financial contribution in obtaining
assets prior to the marriage. We are not persuaded for
the reasons that follow.
    In support of this argument, the plaintiff first asserts
that the trial court incorrectly failed to award certain
real property in India that was owned by the defendant’s
father. At trial, the plaintiff requested that the trial court
consider evidence purporting to establish that certain
real property owned by the defendant’s father was, in
fact, marital property. The court stated, however, that
it did not have the authority to distribute property
owned by someone other than the plaintiff or the defen-
dant.19 Importantly, the plaintiff agreed with the court
that it did not have jurisdiction to award property
owned by neither party.20 Because the plaintiff agreed
with the trial court that it did not have jurisdiction to
distribute property owned by neither party, the plaintiff
has waived the part of his claim concerning the distribu-
tion of real property owned by the defendant’s father,
and, accordingly, we decline to review it. See O’Hara
v. Mackie, 151 Conn. App. 515, 522, 97 A.3d 507 (2014)
(‘‘[w]hen a party consents to or expresses satisfaction
with an issue at trial, claims arising from that issue are
deemed waived and may not be reviewed on appeal’’
(internal quotation marks omitted)).21
  The plaintiff next asserts that the court improperly
required him to transfer all interest he had in the Wind-
sor home to the defendant while requiring him to vacate
the Illinois home so that it could be sold. In essence,
the plaintiff contends that, in distributing the marital
property, it was improper for the court to not award
him one of the homes.
   In addressing this assertion, we are mindful that the
trial court has broad discretion in awarding marital
property, even if its orders result in an unequal property
distribution. Desai v. Desai, supra, 119 Conn. App. 238
(‘‘§ 46b-81 (a) permits the farthest reaches from an
equal division as is possible, allowing the court to assign
to either the husband or wife all or any part of the
estate of the other’’ (internal quotation marks omitted));
see also Elliott v. Elliott, 14 Conn. App. 541, 543, 548,
541 A.2d 905 (1988) (trial court did not abuse discretion
in awarding 65 percent of proceeds of sale of marital
residence to defendant and 35 percent to plaintiff).
Thus, the fact that the defendant was awarded one of
the homes and the plaintiff was not awarded one does
not necessarily mean that the court’s distribution of
marital property was improper, as the plaintiff implies.
   In the present case, the court ordered that the pro-
ceeds from the sale of the Illinois home be used to
cover the parties’ tax liabilities and other expenses.
After these liabilities and expenses were covered, each
party would then receive an equal share of the
remaining proceeds. Indeed, based on the financial affi-
davits of both parties, which demonstrated that the
parties had substantial liabilities, the court reasonably
could have concluded that the Illinois home needed to
be sold to provide the parties with cash to satisfy their
liabilities. Taking into account the financial standing
of the parties at the time of trial, and based on our
independent review of the court’s overall distribution
of marital property and the record, we conclude that the
court’s order to sell the Illinois home was not improper.
   The plaintiff also asserts that the overall award of
property was improper because the trial court did not
consider the plaintiff’s financial contribution in
obtaining assets prior to the marriage. In essence, the
plaintiff argues that the court’s distribution was
improper because the court was required to, but ulti-
mately did not, ‘‘consider the contribution of each of
the parties in the acquisition, preservation or apprecia-
tion in value of their respective estates,’’ as required
by § 46b-81 (c).
  Section 46b-81 (c) enumerates several factors that
a trial court must consider when fashioning an order
distributing marital property. The contribution of each
party to the purchase of property is but one factor.
See General Statutes § 46b-81 (c). ‘‘There is no . . .
requirement that the court specifically state how it
weighed these factors or explain in detail the impor-
tance it assigned to these factors.’’ Desai v. Desai,
supra, 119 Conn. App. 238. Moreover, when a trial court
states in its memorandum of decision that it has consid-
ered the factors listed in § 46b-81 (c) in fashioning an
order distributing marital property, the ‘‘judge is pre-
sumed to have performed [his or her] duty unless the
contrary appears [from the record].’’ (Internal quotation
marks omitted.) Picton v. Picton, 111 Conn. App. 143,
152, 958 A.2d 763 (2008), cert. denied, 290 Conn. 905,
962 A.2d 794 (2009).
   In its memorandum of decision, the trial court stated
that it ‘‘fully considered the criteria of . . . § 46b-81
. . . as well as the evidence, applicable case law, the
demeanor and credibility of the parties and witnesses
and arguments of counsel in finding the facts and in
reaching the conclusions reflected in [its] orders
. . . .’’ The plaintiff has neither pointed us to, nor are
we aware of, anything in the record that would dispute
the accuracy of this statement. Thus, we reject the
plaintiff’s assertion that the trial court improperly failed
to consider the factors set forth in § 46b-81 (c) when
fashioning its orders to distribute the marital property.
   The plaintiff’s final argument is that the trial court
improperly awarded all of the jewelry in his possession
to the defendant and ordered that he forfeit $50,000 of
his share of the proceeds of the sale of the Illinois home
if he failed to return the jewelry to the defendant. We
are not persuaded by this argument.
   In reviewing this part of the plaintiff’s claim, we are
mindful that ‘‘the [trial] court, as the trier of fact and
thus the sole arbiter of credibility, [is] free to accept
or reject, in whole or in part, the testimony offered
by either party.’’ (Internal quotation marks omitted.)
Remillard v. Remillard, 297 Conn. 345, 357, 999 A.2d
713 (2010). In the present case, the trial court chose to
credit the defendant’s evidence and testimony demon-
strating that the plaintiff took the jewelry belonging to
her and the children from a safe deposit box and would
not return it until she was obedient to him. The court
also discredited the plaintiff’s evidence and testimony,
which, according to the plaintiff, tended to show that
the defendant had the jewelry and that he did not. The
court, as the sole arbiter of credibility, was free to credit
the defendant’s testimony and discredit the plaintiff’s
testimony in arriving at its factual finding that the plain-
tiff had the jewelry. See id.
  Having concluded that the plaintiff had the jewelry,
the court ordered that he return it to the defendant
as part of the court’s overall distribution of marital
property. On appeal, the plaintiff has failed to articulate
a reason to support a conclusion that, in light of the
court’s overall distribution of marital property, the
court’s decision to award all of the jewelry to the defen-
dant was improper. Moreover, having considered the
court’s overall distribution of marital property, and
based on our independent review of the record, we
conclude that the court’s decision to award the defen-
dant all of the jewelry belonging to her and their chil-
dren was not improper.
   As for the trial court’s decision to require that the
plaintiff either return the jewelry to the defendant or
forfeit $50,000 of his share of the proceeds from the
sale of the Illinois home, this court previously has held
that a trial court, in a marital dissolution case, may,
within its discretion, include an order of this nature as
part of its overall distribution of marital property. See
Picton v. Picton, supra, 111 Conn. App. 150–51, 153–54.
In Picton, we concluded that the trial court properly
exercised its discretion by ordering that the plaintiff
could retain possession of a vacation home he owned,
provided that he pay the defendant $700,000 within
ninety days of judgment being entered. See id., 148, 154.
If, however, the plaintiff failed to make this payment
within ninety days, then the plaintiff was required to
‘‘immediately list the property for sale . . . [and]
[f]rom the net proceeds of that sale . . . pay to the
defendant the sum of $700,000 plus interest from the
date of judgment at the statutory rate for judgments.’’
(Internal quotation marks omitted.) Id., 148.
   In the present case, the defendant submitted into
evidence a list and photographs of the jewelry at issue.
The court also had before it the defendant’s testimony,
in which she stated that the jewelry was worth
$200,000.22 In light of this court’s decision in Picton,
and having reviewed the trial court’s overall distribution
of marital property and the record, we conclude that
the trial court did not improperly order that the plaintiff
either return the defendant’s jewelry to her or forfeit
$50,000 of his share of the proceeds from the sale of
the Illinois home.
  Having considered all of the plaintiff’s arguments,
and based on our independent review of the trial court’s
overall distribution of marital property and the record,
we conclude that the court’s distribution of marital
property was not improper. Thus, we conclude that the
court did not abuse its discretion in distributing the
marital property as it did.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Within each of these claims, the plaintiff asks this court to consider
several issues. In his claim concerning his pretrial motions, for example,
the plaintiff argues that the court abused its discretion by failing to address
eleven of his pretrial motions in a timely manner.
   Although the number of claims that a party may bring on appeal is not
limited by rule, we are mindful of what our Supreme Court has stated
regarding the merits of an appeal that sets forth a multiplicity of issues.
‘‘[A] torrent of claimed error . . . serves neither the ends of justice nor the
[plaintiff’s] own purposes as possibly meritorious issues are obscured by
the sheer number of claims that are put before [the court].
   ‘‘Legal contentions, like the currency, depreciate through over-issue. The
mind of an appellate judge is habitually receptive to the suggestion that a
lower court committed an error. But receptiveness declines as the number
of assigned errors increases. Multiplicity hints at lack of confidence in any
one [issue]. . . . [M]ultiplying assignments of error will dilute and weaken
a good case and will not save a bad one. . . .
   ‘‘Most cases present only one, two, or three significant questions. . . .
Usually . . . if you cannot win on a few major points, the others are not
likely to help. . . . The effect of adding weak arguments will be to dilute
the force of the stronger ones.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) State v. Pelletier, 209 Conn. 564, 566–67, 552 A.2d
805 (1989).
   2
     Within each of his first two claims, the plaintiff alleges that ‘‘[t]he [c]ourt
violated [his] constitutional right to due process . . . .’’ Although the plain-
tiff states his constitutional right to due process was violated, he placed
this claim under the same headings in which he claimed that the court
abused its discretion and almost all of his analysis under these two headings
focuses on whether the court abused its discretion. Indeed, the plaintiff
provided nothing more than bare assertions and minimal analysis concerning
his constitutional claims. Because he has not adequately briefed his constitu-
tional claims, we decline to review them. See State v. Buhl, 321 Conn. 688,
722–29, 138 A.3d 868 (2016).
   3
     The trial court issued a corrected memorandum of decision on April 17,
2018. All references throughout this opinion are to the court’s corrected
memorandum.
   4
     The trial management order for all trials of family matters states, in
relevant part, the following: ‘‘Counsel and self-represented parties are
ordered to exchange with each other, and give to the Family Caseflow
Office, the following documents that comply with the Trial and Hearing
Management Order so that they are received not less than 10 (ten) calendar
days before the assigned trial or hearing date. . . .
                                        ***
   ‘‘2. A list of all pending motions, including motions to be decided before
the start of the trial or hearing such as motions in limine and motions for
protective order . . .
                                        ***
   ‘‘6. A list of exhibits each party reasonably expects to introduce in evi-
dence . . .
                                        ***
   ‘‘If a party does not follow this order, the party may have sanctions
imposed by the court, which may include a monetary sanction, exclusion of
evidence, or the entry of a nonsuit, default or dismissal.’’ (Emphasis omitted.)
   In response to the plaintiff’s failure to comply with the trial management
order, the defendant filed a motion in limine in which she ‘‘move[d] that
the plaintiff be precluded from offering any testimonial or documentary
evidence in the . . . trial . . . . The court ‘‘grant[ed] [the defendant’s]
motion in limine in part.’’ The court explained its decision by stating the
following: ‘‘With respect to the exhibits, if [the plaintiff] attempts to offer
exhibits, I’m going to take it on a case-by-case [basis]. . . . With respect
to witnesses, he has none.’’ (Emphasis added.) At trial, the court admitted
four of the plaintiff’s exhibits into evidence.
   5
     The plaintiff claims that ‘‘at least [twenty]’’ of his exhibits were excluded
from evidence at trial because the court granted, in part, the defendant’s
motion in limine for the plaintiff’s failure to comply with the trial manage-
ment order. Our independent review of the transcript, however, did not
uncover any examples of the court explicitly stating that it was excluding
an exhibit that the plaintiff offered because he violated the trial management
order. Moreover, the trial transcript is riddled with instances in which the
plaintiff drew the court’s attention to a document but never offered it as
an exhibit for admission into evidence.
   6
     This court may, however, review a claim regarding the exclusion of an
exhibit that was not marked for identification ‘‘if the record reveals an
adequate substitute for that exhibit.’’ Finan v. Finan, 287 Conn. 491, 495, 949
A.2d 468 (2008). Examples of what might constitute an adequate substitute
in the record include a formal offer of proof, an excluded exhibit being
attached to a motion that was before the court, and other evidence in the
record that would allow this court to decipher the contents of the excluded
exhibit. See id., 495–96.
   7
     In the alternative, the plaintiff asserts that, because he was a self-repre-
sented litigant, the court was required, but failed, to mark, sua sponte, his
excluded exhibits for identification, even though he did not request that
these exhibits be marked. This assertion, however, contradicts our well
settled case law stating that, ‘‘[a]lthough we allow [self-represented] litigants
some latitude, the right of self-representation provides no attendant license
not to comply with relevant rules of procedural and substantive law.’’ (Inter-
nal quotation marks omitted.) Traylor v. State, supra, 332 Conn. 806. Thus,
the fact that the plaintiff represented himself at trial bears no weight on
our ultimate conclusion that the plaintiff failed to provide an adequate record
for this court to review his evidentiary claim.
   8
     Moreover, the court, on November 14, 2017, and January 23, 2018,
repeated its order that it would take up pending motions at the time of trial.
   9
     The trial court did not address the plaintiff’s motion for order filed on
October 19, 2017, in which the plaintiff requested that the court award him
damages from the attorney who had represented him for a period of time
in the present case. This motion was neither on the calendar nor marked
ready. Thus, this motion was not properly before the court and, accordingly,
we do not address it in this opinion.
   10
      The plaintiff’s motion for order pendente lite filed on October 6, 2017,
was ‘‘granted, in part, as to return of the plaintiff’s personal property such
as trophies or other memorabilia that the defendant has in her possession.’’
   11
      The court denied as moot the following nondiscovery related pretrial
motions of the plaintiff: a motion for modification of child support and
visitation; a motion to consolidate and refinance all loans belonging to the
parties; and a motion to order the defendant to make minimum payments
on all credit card bills and loans in the names of both him and the defendant.
The court, however, addressed the issues raised in these motions—child
support, visitation rights, and the distribution of debts—in its memorandum
of decision.
   12
      Of the plaintiff’s remaining pretrial motions, the court denied the follow-
ing: two motions alleging breach of fiduciary duty, breach of contractual
obligation to a third party beneficiary, and breach of implied contract; a
motion to vacate the court’s August 29, 2017 order to liquidate a brokerage
account belonging to the parties and to order that the defendant return
$72,000 to a joint bank account; and a motion to order that the defendant
cease making statements that were false and misleading and to sanction
the defendant and her attorney for engaging in such conduct.
   13
      The term ‘‘bank accounts’’ used throughout this opinion refers to the
checking and savings accounts attested to in both parties’ financial affidavits.
The term ‘‘brokerage account’’ used throughout this opinion refers to an
account containing stocks that the court ordered the parties to liquidate in
its August 29, 2017 pendente lite order.
   14
      The most recent financial affidavits before the court at the time of trial
were the plaintiff’s May 22, 2017 affidavit and the defendant’s January 15,
2018 affidavit.
   15
      The court noted that the $10,000 allocated to cover the defendant’s
attorney’s fees did ‘‘not include the $7500 that was previously awarded to
the defendant during the pendente lite period.’’
   16
      As later discussed in this opinion, the court also ordered the plaintiff
to forfeit the first $50,000 of his share of the proceeds from the sale of the
Illinois home to the defendant if he failed to return certain gold jewelry to
her within thirty days.
   17
      The plaintiff also argues, in a somewhat contradictory fashion, that the
court made no orders distributing cash held in the parties’ bank accounts.
In its memorandum of decision, the trial court stated: ‘‘Retirement and
Bank Accounts: The parties shall each retain their own pension/retirement
accounts.’’ (Emphasis added.) Importantly, the plaintiff did not file a motion
for articulation in which he asked the court to clarify whether the court’s
orders distributed the parties’ bank accounts in addition to the retirement
accounts. Because the plaintiff failed to file a motion for articulation in
which he requested that the court clarify whether it distributed the parties’
bank accounts, we construe the order to include both retirement and bank
accounts in light of the heading used by the court.
   18
      The automatic orders state in relevant part that ‘‘[n]either party shall
cause any asset, or portion thereof, co-owned or held in joint name, to
become held in his or her name solely without the consent of the other
party, in writing, or an order of the judicial authority.’’
   19
      Moreover, the plaintiff, at trial, conceded that this property was owned
by the defendant’s father.
   20
      ‘‘The Court: You cannot pursue any order on those properties [in this
court]. . . .
   ‘‘[The Plaintiff]: I know that, Your Honor.’’
   21
      The plaintiff argues that the court failed to distribute properties that
were gifted to the defendant or that she co-owned with a family member.
With respect to this property, the court ordered that ‘‘each party shall retain
any properties held jointly with family members or gifted specifically to
that party.’’ Thus, the trial court did, indeed, distribute these properties and
awarded them to the defendant because they were either gifted to her or
she co-owned them with a family member.
   Moreover, the plaintiff also received property as a result of the court’s
order concerning property that was gifted or co-owned with a family mem-
ber. Indeed, the court found that the plaintiff ‘‘owned’’ two properties that
he gifted to his parents but which would ‘‘return to him in a will.’’ The court
awarded these properties to the plaintiff. For these reasons, the plaintiff’s
argument is meritless.
   22
      The plaintiff asserts that the court improperly valued the jewelry at
$50,000 without expert testimony. We disagree.
   The defendant, who owned the jewelry, testified that it was worth
$200,000. She also requested that the court order the plaintiff to pay her
$200,000 if he failed to return the jewelry to her.
   The trial court partially credited her testimony as to the value of the
jewelry and valued it at $50,000, which is less than the amount that the
defendant stated in her testimony. See Porter v. Porter, 61 Conn. App. 791,
799–800, 769 A.2d 725 (2001) (court’s valuation of marital property was not
clearly erroneous finding, even though court’s valuation of property was
less than valuation of property offered in testimony from both parties). A
court, in valuing personal property, may rely on the testimony of its owner
as to its value. See Wolk v. Wolk, 191 Conn. 328, 333, 464 A.2d 780 (1983)
(concluding that court ‘‘improperly admitted [party’s testimony] since [he]
was neither the owner of the jewelry nor an expert’’ (emphasis added));
Saporiti v. Austin A. Chambers Co., 134 Conn. 476, 479–80, 58 A.2d 387
(1948) (stating that ‘‘[t]estimony of the [party] as to the value of the furniture
was proper, although no qualification other than his ownership of it was
shown’’). Thus, the plaintiff’s argument is unavailing.